Exhibit 10.39

 

TRADEMARK LICENSE AGREEMENT

 

 

 

THIS TRADEMARK LICENSE AGREEMENT (hereinafter the “Agreement”) is made and
entered into as of this 30th day of March 2017, by and between Helios & Matheson
Information Technology Ltd., a corporation of India (hereinafter “Licensor”),
and Helios and Matheson Analytics Inc., a Delaware corporation (hereinafter
“Licensee”).

 

W I T N E S S E T H:

 

WHEREAS, Licensor owns all right, title, and interest in and to the trademarks
and trade names listed on the attached Exhibit A (hereinafter the “Trademarks”);
and

 

WHEREAS, Licensee desires to use the Trademarks in connection with any and all
aspects of its business operations including, but not limited to, Licensee’s
business and corporate name, and on any goods or services offered for sale or
sold by Licensee.

 

NOW, THEREFORE, in consideration of the promises and mutual obligations set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Licensor and Licensee hereby agree
as follows:

 

LICENSE

 

1.01.     Licensor hereby grants to Licensee a perpetual non-exclusive license
to use the Trademarks on a worldwide basis. Licensee shall not assign or
sub-license the License at any time without the express written consent of
Licensor.

 

1.02.     The License shall be royalty free for as long as the Agreement remains
in full force and effect.

 

1.03.     Licensee may use the Trademarks for any purpose related to the
business and advertising operations of Licensee.

 

LICENSOR’S RIGHTS AND OBLIGATIONS

 

2.01.     Licensor agrees to maintain any and all trademark applications and
registrations, pending or issued, in any country or jurisdiction, as of the date
of this Agreement, for the Trademarks. Licensee agrees to cooperate in the
filing of any affidavits and applications by providing proof of use of the
Trademarks upon Licensor’s reasonable request.

 

LICENSEE’S RIGHTS AND OBLIGATIONS

 

3.01.     Licensee shall maintain, at its own expense, sufficient product
liability insurance to cover Licensor and Licensee as their respective interests
may appear. Licensee shall, at Licensor’s request, furnish certificates of such
insurance together with satisfactory evidence that the premiums thereof have
been paid.

 

 
 

--------------------------------------------------------------------------------

 

 

3.02.     Licensee agrees to cooperate with Licensor to maintain and enforce all
common law and statutory rights in the Trademarks, including notifying Licensor
in writing of any infringement. Licensee agrees not to sell products or offer
services of lesser quality under the Trademarks than those being sold by
Licensee under the Trademarks at the time of execution of this Agreement.

 

3.03.     Licensee agrees to cooperate with Licensor in all efforts to enforce
rights under the Trademarks.

 

TERMINATION

 

4.01.     Licensor shall have the right to terminate the Agreement upon the
occurrence of any of the following events:

 

 

a.

Licensee consummates a business combination or merger, pursuant to which
Licensee is not the surviving corporation, or Licensee consummates a sale of
substantially all of its assets without consent or approval of Licensor, such
consent or approval not being unreasonably withheld;

 

 

b.

Licensee files, or becomes a debtor subject to, a bankruptcy proceeding, which
proceeding or filing was not commenced by Licensor or consented to by Licensor,
such consent not being unreasonably withheld.

 

4.02.     Should any of the events listed in Section 4.01 above occur, Licensee
shall discontinue all use of the Trademarks, and will not any time thereafter
use the Trademarks, or any other trademark, service mark, or trade name similar
thereto or likely to be confused therewith, provided however, that Licensee
shall have a period of six (6) months in which to dispose of any inventory of
goods bearing any form of the Trademarks in existence at the time of
termination.

 

NOTICE

 

 

4.03.

All notices and communications shall be sent to Licensor at:

 

Helios and Matheson Information Technology Ltd.
Crest No. 04-01, Ascendas International Tech Park

Taramani, Chennai 600 113, Tamilnadu, India

Attention: Chief Executive Officer

 

and to Licensee at:

 

Helios and Matheson Analytics, Inc.
The Empire State Building
350 5th Avenue, Suite 720
New York, NY 10118
Attention: Chief Executive Officer

 

 
2

--------------------------------------------------------------------------------

 

 

by personal delivery, by electronic mail (with a second copy sent by U.S. Mail),
by fax, by a national air carrier service, or by U.S. Mail, certified or
registered, postage prepaid. Either party may from time to time notify the other
party of a different address to which all notices or communications shall
thereafter be addressed.

 

ENTIRE AGREEMENT

 

5.01.     This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter of this Agreement and merges all
prior discussions between them. The parties shall not be bound by any
conditions, definitions, warranties, or representations with respect to the
subject matter of this Agreement other than as expressly set forth herein or as
duly set forth in subsequent modification(s), supplement(s), or agreement(s)
properly executed by a duly authorized representative of the party or parties to
be bound thereby.

 

5.02.     This Agreement is effective as of the date written above.

 

GOVERNING LAW

 

6.01.     This Agreement shall be construed in accordance with the laws of the
State of New York, and shall be governed and construed by the internal laws of
the State of New York. Licensor and Licensee agree that exclusive jurisdiction
over any legal action arising out of or in connection with this Agreement will
be in state or federal courts located in the borough of Manhattan, in the City
of New York, New York. Licensor and Licensee hereby agree to such jurisdiction
and venue.

 

 

Licensee: Licensor:        

HELIOS AND MATHESON ANALYTICS

INC.

HELIOS & MATHESON INFORMATION

TECHNOLOGY, LTD.

       

By:/s/ Theodore Farnsworth
      Name: Theodore Farnsworth
      Title: Chief Executive Officer

By: /s/ Muralikrishna Gadiyaram  
         Name: Muralikrishna Gadiyaram
         Title: CEO and Managing Director




 
3

--------------------------------------------------------------------------------

 

 

Exhibit A

 

“Helios and Matheson” and related trademarks, service names and service marks

 

 

4

 